Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 29, 2015                                                                     Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150364(104)                                                                                 Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  HELEN YONO,                                                                            Richard H. Bernstein,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 150364
  v                                                           COA: 308968
                                                              Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal Risk
  Management Authority for leave to file a brief amicus curiae is GRANTED. The amicus
  brief submitted on September 24, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 29, 2015